                                           Entered on Docket
                                           November 05, 2018
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


   1
       David N. Chandler, Sr. SBN 60780
                                      Signed and Filed: November 5, 2018
   2   David N. Chandler, Jr. SBN 235427
       DAVID N. CHANDLER, p.c.
   3   1747 Fourth Street
       Santa Rosa, CA 95404
   4   Telephone: (707) 528-4331
   5   Attorneys for Debtors            __________________________________________
                                        HANNAH L. BLUMENSTIEL
                                        U.S. Bankruptcy Judge
   6
   7
   8                         UNITED STATES BANKRUPTCY COURT
   9                         NORTHERN DISTRICT OF CALIFORNIA
  10
        IN RE:                                 CASE No. 14-31828 HLB
  11
        CHARLES HENRY UTZMAN and               CHAPTER 11
  12    ANNA KATHRYN UTZMAN,
                                               ORDER DISALLOWING CLAIM OF
  13                                           MILL VALLEY LUMBER CO., INC.
              Debtors.                 /       BY DEFAULT
  14
  15         The Debtors, having filed their Objection to the scheduled
  16   claim of Mill Valley Lumber Co., Inc. and Notice of Opportunity for
  17   Hearing, and served such notice on claimant, Mill Valley Lumber
  18   Co., Inc., on September 28, 2018, and it appearing that a request
  19   for hearing was not made or filed within the time set forth in such
  20   notice to wit, thirty (30) days.
  21         IT IS HEREBY ORDERED that           the scheduled claim of Mill Valley
  22   Lumber Co., Inc., is disallowed as a Secured Claim and allowed as
  23   a General Unsecured Claim.
  24                                 *** END OF ORDER***
  25
  26
  27
  28



Case: 14-31828   Doc# 284    Filed: 11/05/18   Entered: 11/05/18 14:07:25    Page 1 of 2
   1                                Court Service List
   2
   3   Thomas J. Cerri & Susan Cerri
       Mill Valley Lumber Co., Inc.
   4   128 Lorry Ln.
       Pacifica, CA 94044
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



Case: 14-31828   Doc# 284   Filed: 11/05/18   Entered: 11/05/18 14:07:25   Page 2 of 2
